Citation Nr: 1757280	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, including as due to military sexual trauma (MST).

4. Entitlement to service connection for a sleep disorder, to include as secondary to an acquired psychiatric disorder or as secondary to service-connected degenerative joint and disc disease of the cervical spine (cervical spine condition).

5. Entitlement to service connection for migraine headaches, to include as secondary to a service-connected cervical spine condition.

6. Entitlement to an initial disability rating in excess of 10 percent for a cervical spine condition.

7. Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right upper extremity associated with a cervical spine condition.

8. Entitlement to a separate compensable rating for radiculopathy of the left upper extremity.

9. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979 and from May 1980 to August 1987.  In an October 2006 administrative decision, the Department of Veterans Affairs (VA) determined that the Veteran was barred from benefits related to the second period of service due to a bad conduct discharge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and February 2014 rating decisions of the VA Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2013, the Veteran testified at a hearing at the RO before a Decision Review Officer.  Then, in August 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  Transcripts of both hearings are associated with the claims file.

The issue of entitlement to a TDIU due to service-connected disabilities has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.

The issues of entitlement to service connection for a sleep disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  Additionally, as discussed below, the Board will find that the Veteran is entitled to at least a 20 percent initial rating for his service-connected cervical spine condition and at least a 40 percent rating for his service-connected radiculopathy of the right upper extremity.  However, further development is necessary to determine whether he is entitled to even higher ratings.  Thus, these issues are also addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


VETERAN'S CONTENTIONS

In regard to his claim for service connection for bilateral hearing loss, the Veteran contends that he was exposed to noise hazards in service that led to current hearing loss.  Turning to his acquired psychiatric claim, the Veteran contends that he currently suffers from a psychiatric disorder as a result of three separate incidents in service.  Firstly, the Veteran states that he experienced an incident of MST around 1976 while stationed with the U.S.S. Canopus in Charleston, South Carolina.  Secondly, the Veteran states that he saw the bodies of two dead submariners following an accident where equipment was dropped on them from a crane.  Lastly, the Veteran states that he was exposed to racism in service.

Moving to his service connection claim for a sleep disorder, the Veteran contends that he has a current disability caused or aggravated by his neck condition or the medication he takes to treat his acquired psychiatric disorder.  Similarly, regarding his migraine headache service connection claim, the Veteran contends that they could be caused by his service-connection cervical spine condition.  However, the Veteran also states that he began having headaches in service after being blown back and falling due to a gun unexpectedly going off.  The Veteran states that he has continuously had headaches since this incident.

Shifting to his increased initial rating claims, the Veteran contends that the current disability ratings of 10 percent for a cervical spine condition and 20 percent for radiculopathy of the right upper extremity do not accurately capture the severity of these disabilities.  Rather, the Veteran states that he should be assigned ratings of at least 20 percent and 40 percent.

Lastly, regarding entitlement to a TDIU, the Veteran believes that his service-connected disabilities have prevented him from obtaining and maintaining gainful employment.


FINDINGS OF FACT

1. An unappealed March 1980 rating decision disallowed a claim for entitlement to service connection for hearing loss as the Veteran failed to report for a scheduled VA examination.  Then, an unappealed February 1989 rating decision again denied a claim for service connection for hearing loss as there was no evidence for or treatment of hearing loss in service.  Evidence received since the February 1989 rating decision relates to prior unestablished facts.

2. The Veteran was exposed to noise hazards in service.  Specifically, during the August 2016 Board hearing, he credibly and competently testified that while assigned to the U.S.S. Canopus, he experienced exposure to noise while the ship was in a dry dock.  Additionally, he testified that he was exposed to loud noise during firing practices of the U.S.S. Canopus's guns.

3. The Veteran currently does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.

4. The Veteran has a current diagnosis of acquired psychiatric disorder.  Specifically, in a December 2010 VA mental disorders examination, the examiner diagnosed the Veteran with depressive disorder not otherwise specified (NOS), as well as drug and alcohol abuse.  The Veteran was again diagnosed with depressive disorder with alcohol dependence in a January 2015 VA treatment record and with depressive disorder and alcohol use disorder, cannabis use disorder, and cocaine use disorder in March, September, and October 2016 VA treatment records.

5. The evidence of record corroborates the Veteran's account of MST.  Specifically, the Veteran's VA treatment records and own testimony demonstrate that, after 1976, he began drinking heavily and abusing illegal substances.  A December 1977 service treatment record (STR) documented that the Veteran was investigated for possible amphetamine use.  Similarly, a January 1985 drug abuse evaluation documented that the Veteran had been abusing cocaine and alcohol since at least October 1984.  Lastly, an August 1987 service personnel record (SPR) indicated that the Veteran was to be separated from service with a bad conduct discharge due to chronic disciplinary infractions.

6. The evidence of record demonstrates that the Veteran's current depressive disorder, as well as alcohol and drug abuse, are medically-attributable to the reported incident of MST.  Specifically, after the previously-mentioned December 2010 VA examination, the examiner opined that the Veteran's current depressive disorder diagnosis and substance abuse were secondary to sexual trauma experienced in service.  Although the examiner mistakenly stated that the incident occurred during the second period of service, this factual error regarding the timing of the incident does not undermine the adequacy of the opinion.

7. The evidence of record demonstrates that the Veteran currently has migraine headaches.  Specifically, during a December 2010 miscellaneous neurological disorders examination, the examiner diagnosed the Veteran with migraine headaches.  

8. The evidence of record demonstrates that the Veteran suffered an incident in service related to the development of headaches and that these headaches have continued to the present.  Specifically, during the August 2016 Board hearing, the Veteran testified that his headaches started after he hit a bulkhead on the U.S.S. Canopus after one of the ship's guns went off unexpectedly.  Similarly, during the December 2010 miscellaneous neurological disorders examination, the Veteran again reported that his headaches began during his first period of service after a blast threw him into a wall where he hit his head and neck.  Although the examiner opined that the Veteran's headaches were not secondary to a cervical spine condition, the examiner accurately noted that the Veteran was treated for headaches in service in 1976 and diagnosed with head congestion.

9. In a November 2010 VA spine examination, the Veteran complained of intermittent pain bilaterally on his cervical spine area.  Additionally, the Veteran stated that he also had pain shooting from his neck down his right shoulder into his right hand.  The Veteran reported that his cervical spine condition flared-up every 1 or 2 months when he would suffer from extreme neck pain.  The examiner noted that during a flare-up, the Veteran's range of motion was limited an additional 50 percent.  During cervical spine range of motion testing, the Veteran displayed: forward flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, left lateral rotation to 80 degrees, right lateral flexion to 45 degrees, and right lateral rotation to 80 degrees.  Objective evidence of pain was not present during any tested motion.  The Veteran's gait was normal and ankylosis was not present.  Reflex, sensory, and motor examination were all normal bilaterally.  The Veteran's muscle tone was normal and there was no atrophy.

10. During a February 2011 VA Peripheral Nerves examination, the Veteran again complained of pain in the neck and right upper extremity.  Additionally, the Veteran complained of stiffness in the right upper extremity, weakness in the right hand, and numbness in the fingertips of the right hand.  A physical examination revealed hypoactive reflexes in the triceps and brachioradialis as well as absent finger jerk bilaterally, diffuse pinprick and light touch sensation in the right upper extremity, and a normal detailed motor examination.  The Veteran was diagnosed with chronic right upper extremity radiculopathy and the examiner noted that neuralgia was present.

11. A January 2011 VA treatment record noted complaints of continued pain in the neck as well as right shoulder pain, tingling, numbness, and weakness.

12. A July 2016 VA treatment record documented an EMG report that displayed findings of mild to moderate chronic right carpal tunnel syndrome and minimal to moderate chronic right C6 and C7 radiculopathy.

13. The Veteran is right hand dominant.


CONCLUSIONS OF LAW

1. The February 1989 rating decision is final, and new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017). 

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 101(24) 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3. The criteria for service connection for depressive disorder have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303 (2017). 

4. The criteria for service connection for migraine headaches have been met.  38 U.S.C. §§ 1131, 5107(b)( 2012); 39 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

5. The criteria for an initial disability rating of 20 percent, but no higher, for a cervical spine condition have been met, effective September 1, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003-5242 (2017; Sharp v. Shulkin, 29 Vet. App. 26 (2017).

6. The criteria for an initial disability rating of 40 percent, but no higher, for radiculopathy of the right upper extremity have been met, effective September 1, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Service Connection for Bilateral Hearing Loss

As indicated above, the Board finds that new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  In making this determination, the Board first notes that the Veteran's claim was initially denied in March 1980 because he failed to report to a VA examination.  The claim was then denied again in February 1989 due to a lack of in-service treatment for or complaints of hearing loss.  The RO notified the Veteran of this rating decision via a letter later that month and he did not appeal or submit any evidence within one year.  Therefore, that decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the February 1989 rating decision includes the Veteran's testimony at the August 2016 Board hearing where he discussed exposure to loud noises in service.  See Hearing Tr. at 12-14.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reasons for the prior denial.   

Accordingly, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claim, the Board finds that new and material evidence has been received.  As such, the claims will be reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection for Bilateral Hearing Loss

Despite reopening the Veteran's hearing loss claim, the Board must deny it as the Veteran currently does not have bilateral hearing loss to an extent recognized as a disability for VA purposes.  In making this decision, the Board notes that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

During a February 2011 VA audiology examination, the Veteran provided the following results for his right ear during pure tone threshold testing: 15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  Comparatively, for his left ear, the Veteran produced: 15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 35 decibels at 4000 Hertz.  The Veteran's speech recognition scores using the Maryland CNC Test were 94 percent for each ear. 

Accordingly, as the Veteran did not meet the requirements for impaired hearing as defined in 38 C.F.R. § 3.385, the Board must deny the claim as the Veteran lacks a current disability as a matter of law.

Service Connection for an Acquired Psychiatric Disorder and Migraine Headaches

Unlike the Veteran's bilateral hearing loss claim, the Board finds service connection for depressive disorder and migraine headaches is warranted.  Accordingly, the Board will grant the Veteran's claims.

Generally, establishing service connection requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Relevant to the Veteran's acquired psychiatric disorder claim, under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Additionally, for the Veteran's migraine headaches claim, migraine headaches are classified as an "other organic disease of the nervous system," and service  connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from active service, or if the Veteran displays continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b), 3.307(a)(3), 3.309(a).

Firstly, regarding the Veteran's acquired psychiatric disorder claim, the Board finds that all 3 requirements for service connection have been met.  Specifically, the Veteran was diagnosed with depressive disorder and drug and alcohol abuse during a December 2010 VA examination.  Thus, the Veteran currently suffers from an acquired psychiatric disorder-depressive disorder.

Regarding an in-service event or injury, during the December 2010 VA examination, the Veteran discussed an incident of MST.  Additionally, during the August 2016 Board hearing, the Veteran stated that an incident of MST occurred in 1976.  See Hearing Tr. at 3-4.  He then testified that he did not report the incident because he was embarrassed and scared.  Id.  The Veteran further testified that he became depressed after the incident and started drinking and using drugs to bury the experience in his mind.  See id. at 3-4, 7-8.  Analogous to a PTSD service connection claim based on MST, the Board notes that the Veteran's STRs and SPRs note changes in behavior and discipline as well as substance abuse after 1976.

Lastly, regarding a link between the current depressive disorder and in-service incident of MST, the December 2010 VA examiner opined that the Veteran's current diagnosis and substance abuse were secondary to the sexual trauma suffered during service.  Although the examiner erroneously stated that the incident happened during the Veteran's second tour of service, the Board finds that this factual error regarding the timing of the incident does not undermine the Veteran's claim because, according to the examiner's professional expertise, the Veteran's current disability was directly attributable to MST.

Accordingly, as all of the requirements for service connection are met, the Board will grant the Veteran's claim.

In regard to the Veteran's migraine headaches claim, the Board first acknowledges that the Veteran suffers from a current disability.  Specifically, during a December 2010 VA examination, the examiner diagnosed the Veteran with migraine headaches.

Next, in regard to an incident in service, the Board first notes that, as a layperson, the Veteran is competent to describe and identify a headache.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a veteran is competent to report on all things of which he has personal knowledge derived from his own senses).  In this sense, during the August 2016 Board hearing, the Veteran testified that he first experienced headaches in service after being blown back and falling due to a gun unexpectedly going off.  See Hearing Tr. at 9-11.  The Veteran then stated that he has suffered from headaches ever since.  Id.  

The Board finds the Veteran's testimony regarding his in-service incurrence and continuity of symptomatology to be credible.  Accordingly, the Board will grant the Veteran's claim pursuant to the chronic disease presumption and continuity of symptomatology provided in 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a).

Increased Initial Rating Claims for a Cervical Spine Condition and Radiculopathy of the Right Upper Extremity

As provided above, the Board finds that the Veteran is currently entitled to an initial disability rating of no more than 20 percent for a cervical spine condition and 40 percent for right upper extremity radiculopathy.  Both of these ratings will be effective September 1, 2010-the date the Veteran filed his claim for service connection.  However, additional development is required prior to the Board making a complete determination as to whether even higher initial ratings may be assigned.  As such, the Board will grant the Veteran's claims in part at this time and remand these issues for further development.

In regard to the Veteran's cervical spine claim, the Board will assign its 20 percent rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) under Diagnostic Code 5003-5242 as, while the Veteran has been diagnosed with intervertebral disc syndrome during the course of the appeal, he has not had any incapacitating episodes as defined in Note 1 to Diagnostic Code 5243.

While considering the entirety of the record so far, the Board bases its determination primarily upon the findings described in a November 2010 VA spine examination.  During this examination, the Veteran displayed the following results during range of motion testing: forward flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, left lateral rotation to 80 degrees, right lateral flexion to 45 degrees, and right lateral rotation to 80 degrees.  Under the General Rating Formula, this would seem indicative of a noncompensable rating as forward flexion of the cervical spine was not limited between 30 and 40 degrees and the combined range of motion for the cervical spine was not limited between 170 and 335 degrees.  Additionally, muscle spasm, guarding, of localized tenderness not resulting in abnormal gait or abnormal spinal contour was not present and the Veteran did not a vertebral body fracture.

However, the Veteran reported that he experienced flare-ups of extreme pain every 1 or 2 months and the examiner noted that during flare-ups, this severe pain limited the Veteran's range of motion by an additional 50 percent.  In Sharp v. Shulkin, the Court of Appeals for Veterans Claims reiterated that, when evaluating joint disabilities in the rating schedule for the musculoskeletal system and applying 38 C.F.R. §§ 4.40 and 4.45, examiners should provide opinions in terms of whether pain further reduces functional ability during flare-ups in terms of the degree of additional range-of-motion loss.  29 Vet. App. 26, 32 (2017) (quoting DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)).

Accordingly, applying the logic of Sharp, the Board finds that during flare-ups the Veteran's forward flexion is limited to 22.5 degrees, thus satisfying the criteria for a 20 percent rating for his cervical spine condition for the entire claim period.  As such, the Veteran's claim is granted to this extent.

Regarding the Veteran's right upper extremity radiculopathy claim, the Board finds that, based on the Veteran's subjective complaints, VA treatment records, and a February 2011 VA peripheral nerves examination report, the Veteran's right upper extremity radiculopathy is more appropriately characterized as moderate incomplete paralysis of all radicular groups as opposed to mild incomplete paralysis.  Accordingly, pursuant to Diagnostic Code 8513, the Board will assign a 40 percent rating as the Veteran's radiculopathy affects his dominant right upper extremity.

In making this determination, the Board notes that during the February 2011 VA examination, the Veteran displayed objective symptoms of chronic right upper extremity radiculopathy.  Specifically, during a reflex examination his right triceps and brachioradialis were hypoactive and finger jerk was absent.  Additionally, during a sensory examination, the Veteran displayed diffuse sensation to pinprick and light touch testing.  

Separate from the February 2011 VA examination, a July 2016 VA treatment record documented an EMG report that classified the Veteran's cervical radiculopathy as minimal to moderate.  

Accordingly, in light of the above, the Board will grant the Veteran's claim in part and assign a 40 percent initial rating for radiculopathy of the right upper extremity, effective the date of claim.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for depressive disorder is granted.

Entitlement to service connection for migraine headaches is granted. 

Entitlement to an initial rating of 20 percent, but no higher, for a cervical spine condition is granted, effective September 1, 2010.

Entitlement to an initial rating of 40 percent, but no higher, for radiculopathy of the right upper extremity associated with a cervical spine condition is granted, effective September 1, 2010.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for: (1) entitlement to service connection for a sleep disorder; (2) entitlement to an initial disability rating in excess of 20 percent for a cervical spine condition; (3) entitlement to an initial disability rating in excess of 40 percent for radiculopathy of the right upper extremity; (4) entitlement to a separate compensable rating for radiculopathy of the left upper extremity; and (5) entitlement to a TDIU.

Sleep Disorder

After reviewing the record, the Board finds that remand is appropriate in order to provide the Veteran with a VA examination in regard to his sleep disorder claim.  Specifically, the record currently demonstrates that: (1) the Veteran has been diagnosed with insomnia during the course of the appeal; (2) there is an indication that the Veteran's insomnia may be related service-connected depressive disorder or cervical spine condition; but (3) there is not yet sufficient medical evidence for the Board to make a decision on the claim.  Accordingly, the Board will remand the matter so that sufficient nexus evidence may be obtained.

Cervical Spine and Radiculopathy

During the August 2016 Board hearing, the Veteran testified that his neck and radicular pain had worsened in severity.  See Hearing Tr. at 16-17.  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  Accordingly, due to the Veteran's testimony and the passage of time since the last examination in June 2016, the Board will remand the matter so that additional VA examinations may be afforded.  

Additionally, during the August 2016 Board hearing, the Veteran also testified that he had pain radiating from his neck into his left upper extremity.  As such, during the examinations obtained on remand, the examiner should ascertain if the Veteran suffers from radiculopathy of the left upper extremity associated with his cervical spine condition.

TDIU

A decision on the Veteran's TDIU claim would be premature at this point as it is dependent upon the outcome of (1) the remanded claim for service connection for a sleep disorder, (2) the initial disability ratings assigned for depressive disorder and migraine headaches, and (3) the additional VA examinations required for the pending increased rating claims.  Where a pending claim is inextricably intertwined with other claims currently on appeal, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Records

In a February 2015 VA treatment record, the Veteran stated that he applied for disability benefits from the Social Security Administration (SSA).  However, complete documentation from SSA, including any applications and the medical records on which any decision was based, has not yet been associated with the claims file.  As those records may be relevant to the appeal, they should be obtained prior to adjudication of the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Lastly, given the need to remand the foregoing issues, updated VA treatment records should also be obtained.  In particular, the RO should attempt to obtain any VA treatment records dates since October 2016.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file-particularly those dated since October 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Obtain all records associated with any claim the Veteran submitted for Social Security disability benefits, including copies of any decisions and copies of the medical records relied upon concerning that claim.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

3. After items (1) and (2) are completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any sleep disorder, including insomnia.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:  

(a) Please identify any current sleep disorders by medical diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (September 2010) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each sleep disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

(c) For each sleep disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder was caused by the Veteran's depressive disorder, including medication taken to treat the depressive disorder.

(d) For each sleep disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the sleep disorder was aggravated beyond its natural progression by the Veteran's depressive disorder, including medication taken to treat the depressive disorder.

(e) For each sleep disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder was caused by the Veteran's cervical spine condition.

(f) For each sleep disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the sleep disorder was aggravated beyond its natural progression by the Veteran's cervical spine condition.

If a sleep disorder was worsened beyond its normal progression (aggravated) by the Veteran's depressive disorder or cervical spine condition, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the depressive disorder or cervical spine condition.

In offering any opinion, please should consider medical and lay evidence dated both prior to and since the filing of the claim. 

A complete rationale for any opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

4. After items (1) and (2) are completed to the extent possible, schedule the Veteran for VA examination(s) with an appropriate clinician to determine the current nature and severity of his cervical spine condition and right upper extremity radiculopathy.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed and the results should be reported in detail. 

If the Veteran reports flare-ups of his cervical spine condition, the clinician should attempt to provide an opinion in terms of whether symptoms experienced during a flare-up further reduce the Veteran's range-of-motion in terms of the degree of additional range-of-motion loss.

The clinician should also comment as to whether the Veteran currently suffers from radiculopathy of the left upper extremity associated with his service-connected cervical spine condition.

All findings and a fully articulated medical rationale for any opinions expressed should be set forth in the examination report.

5. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


